


110 HRES 945 EH: Raising awareness and promoting education on

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 945
		In the House of Representatives, U.
		  S.,
		
			April 1, 2008
		
		RESOLUTION
		Raising awareness and promoting education on
		  the criminal justice system by establishing March 2008 as National
		  Criminal Justice Month.
	
	
		Whereas there are approximately three million Americans
			 employed within the justice system;
		Whereas approximately seven million adults are on
			 probation, parole, or are incarcerated;
		Whereas millions of Americans have been victims of crime
			 and, consequently, lost income, incurred medical expenses, and suffered
			 emotionally;
		Whereas the cost of crime to individuals, communities,
			 businesses, and the various levels of government exceeds the billions of
			 dollars spent each year in administering the criminal justice system;
		Whereas, in 2006, fifty percent of Americans admitted they
			 fear that their home would be burglarized when they are not home; thirty-four
			 percent of American women feared that they would be sexually assaulted; and
			 forty-four percent of Americans feared they would be a victim of a terrorist
			 attack;
		Whereas approximately thirty-five percent of Americans
			 have very little or no confidence in the criminal justice system and the
			 negative effects of crime in regard to confidence in governmental agencies and
			 overall social stability are immeasurable;
		Whereas crime rates have dropped since the early 1990s,
			 but most Americans believe that the rate of crime is increasing;
		Whereas Federal, State, and local governments increased
			 their spending for police protection, corrections, judicial, and legal
			 activities in fiscal year 2005 by 5.5 percent or $204 billion; and
		Whereas there is a need to educate Americans and to
			 promote awareness within American society as to the causes and consequences of
			 crime, as well as the strategies and developments for preventing and responding
			 to crime: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that—
				(A)National Criminal
			 Justice Month provides an opportunity to educate Americans on the criminal
			 justice system; and
				(B)Americans should be
			 aware of the causes and consequences of crime, how to prevent crime, and how to
			 respond to crime; and
				(2)the House of
			 Representatives urges policymakers, criminal justice officials, educators,
			 victim service providers, nonprofits, community leaders, and others to promote
			 awareness of how to prevent and respond to crime through National Criminal
			 Justice Month.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
